United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Jacksonville, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-569
Issued: August 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 26, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 11, 2006 merit decision denying his schedule award claim and its
October 13, 2006 decision finding that he abandoned his hearing request. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over these decisions.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has
permanent impairment of his arms which entitles him to schedule award compensation; and
(2) whether the Office properly determined that he abandoned his hearing request.

FACTUAL HISTORY
On May 31, 2005 appellant, then a 59-year-old sheet metal mechanic, filed an
occupational disease claim alleging that he sustained carpal tunnel syndrome in both arms due to
the repetitive duties of his job which included using tin snips and power tools.1
On July 11, 2005 Dr. Steven A. Reid, an attending neurosurgeon, stated that appellant
reported that he had “excellent relief” of his left hand pain and tingling, that he only had left
hand symptoms when he drove and that appellant continued to experience intermittent right hand
tingling and numbness. He stated that appellant had a well-healed left carpal tunnel incision.2
Dr. Reid indicated that appellant had “symptoms of right carpal tunnel syndrome and
satisfactorily treated left carpal tunnel syndrome” which were caused by his repetitive job duties.
He stated that he could work in a full-duty capacity.
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and he filed
a claim alleging that he had permanent impairment of his arms which entitled him to schedule
award compensation. In August 2005, appellant advised the Office that he had moved and
provided his new address in Keystone Heights, FL. In October 2005, the Office requested that
Dr. Reid provide a rating for permanent impairment. On October 21, 2005 Dr. Reid stated that
appellant had not reached maximum medical improvement (MMI) and that he would not assign a
rating until appellant had right carpal tunnel surgery. He indicated that appellant had no work
restrictions.
On February 13, 2006 Dr. Reid stated that appellant reported excellent relief of his right
hand tingling and numbness and occasional mild tenderness in his left carpal tunnel scar. He
indicated that appellant’s surgical scars appeared well-healed and nontender, that examination
revealed unremarkable vital signs and that he had intact strength and sensation throughout both
hands. Dr. Reid indicated that appellant had reached MMI with regard to his carpal tunnel
surgery and released him to work in a full-duty capacity. He indicated that appellant did not
have any ratable permanent impairment of his arms under the standards of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). On May 3, 2006
the district medical adviser evaluated the reports of Dr. Reid and determined that appellant did
not have any permanent impairment which would entitle him to schedule award compensation.
He indicated that Dr. Reid had noted that appellant did not exhibit any strength or sensory
deficits in his arms.
In a May 11, 2006 decision, the Office denied appellant’s claim on the grounds that the
medical evidence did not show that he had permanent impairment of his arms which entitled him
to schedule award compensation.
On June 7, 2006 appellant requested a telephone hearing with an Office hearing
representative in connection with the May 11, 2006 decision. In a September 7, 2006 letter, the
1

Appellant was living in Melrose, FL at the time he filed his claim.

2

It appears that appellant underwent left carpal tunnel surgery, but the record does not contain any report of this
surgery.

2

Office advised appellant that a telephone hearing would be held with an Office hearing
representative at 10:15 a.m. Eastern Standard Time on October 5, 2006. The Office provided
appellant with a tollfree telephone number which he was to call a few minutes before the time of
the scheduled hearing.3
In an October 13, 2006 decision, the Office determined that appellant abandoned his
hearing request. It noted that he failed to appear for the hearing because he did not call the
hearing representative at the designated time and indicated that appellant did not contact the
Office before or after the hearing to explain his failure to appear.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and he filed
a claim alleging that he had permanent impairment of his arms which entitled him to schedule
award compensation. The Board finds that appellant did not submit medical evidence showing
that he has permanent impairment of his arms which entitles him to schedule award
compensation.
On February 13, 2006 Dr. Reid, an attending Board-certified neurosurgeon, stated that
appellant reported excellent relief of his right hand tingling and numbness and occasional mild
tenderness in his left carpal tunnel scar. He indicated that appellant’s left surgical scar appeared
well healed and that he had intact strength and sensation throughout both hands. Dr. Reid
indicated that appellant had reached MMI and concluded that he did not have any ratable
permanent impairment of his arms under the standards of the A.M.A., Guides. On May 3, 2006
the district medical adviser evaluated the reports of Dr. Reid and determined that appellant did
not have any permanent impairment which would entitle him to schedule award compensation.
Although Dr. Reid indicated that appellant reported continuing mild arm symptoms, he
clearly indicated that appellant did not have any permanent impairment of his arms which would
3

The notice was mailed to appellant’s new address in Keystone Heights, FL.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

3

entitle him to schedule award compensation. He noted that appellant did not have any permanent
impairment based on sensory or strength losses and there is no indication in the record that he
had limited arm motion or any other impairment under the standards of the A.M.A., Guides.7
The district medical adviser reviewed the relevant medical evidence and also determined that
appellant did not have such permanent impairment. Appellant has not submitted any medical
evidence showing that he is entitled to schedule award compensation under the relevant
standards and the Office properly denied his claim.
LEGAL PRECEDENT -- ISSUE 2
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the DO [district Office]. In cases involving
prerecoupment hearings, H&R will also issue a final decision on the
overpayment, based on the available evidence, before returning the case to the
DO.
“(2) However, in any case where a request for postponement has been received,
regardless of any failure to appear for the hearing, H&R should advise the
claimant that such a request has the effect of converting the format from an oral
hearing to a review of the written record.
“This course of action is correct even if H&R can advise the claimant far enough
in advance of the hearing that the request is not approved and that the claimant is,
therefore, expected to attend the hearing and the claimant does not attend.”8
ANALYSIS -- ISSUE 2
Appellant requested a telephone hearing with an Office hearing representative in
connection with the May 11, 2006 decision and such hearing was scheduled for October 5, 2006.
The Board finds that appellant abandoned this request for a hearing.
7

See generally A.M.A., Guides 433-51 for evaluation of arm impairment.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record,
Chapter 2.1601.6(e) (January 1999).

4

The record shows that the Office mailed appropriate notice to the claimant at his last
known address. The record also supports that appellant did not request postponement, that he
failed to appear at the scheduled hearing by calling the hearing representative at the designated
time and that he failed to provide any notification for such failure after the scheduled date of the
hearing. As this meets the conditions for abandonment specified in the Office’s procedure manual,
the Office properly found that appellant abandoned his request for an oral hearing before an Office
hearing representative.9
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
permanent impairment of his arms which entitles him to schedule award compensation. The
Board further finds that the Office properly determined that appellant abandoned his hearing
request.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 13 and May 11, 2006 decisions are affirmed.
Issued: August 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

See also Claudia J. Whitten, 52 ECAB 483, 485 (2001).

5

